DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 12/27/21.

Claim status:
Amended claims: 1
Canceled claims: 6
Added New claims: None
Pending claims: 1-5

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5
Independent claims 1 is directed to a method (claim 1).  Therefore on its face, claim 1 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However claim 1 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) automating credit operations using, (ii) entering data about a required credit operation of a first user, said credit operation corresponding to a required amount of monetary funds, a repayment period, and an interest rate, (iii) transferring such data about the required credit operation of the first user to other users through the combined network; (iv) transmitting a signal confirming the credit operation of the first user; (v) to generate signals corresponding to transferring the required monetary funds of the first user, (vi) for each user, an initial credit parameter is formed for the first time, which is then entered; (vii) additional data are obtained comprising relevant information about the specified user; (viii) an adjustment to the initial credit parameter is automatically calculated based on the obtained data, which is then entered; (ix) the first user's current credit parameter is transferred along with the specified data concerning the required credit operation of the first user during a step of data transmission of other users; (x) depending on the parameters of the required credit operation, a minimum value of the first user's credit parameter necessary for completing the requested credit operation is automatically calculated; (xi) if the first user's credit parameter exceeds the calculated minimum value of the credit parameter, the credit operation is completed automatically, otherwise – no, wherein for each user a user's credit passport is created which is entered, and which is 
That is, other than reciting a personal user device, a combined network, a remote communication server, a personal device, multiple personal devices, a remote payment server, a payment server, communication server, multiple servers, a computing module, obtained data, credit parameter database, additional data, a graphic two-dimensional code nothing in the claim precludes the steps from being directed to organizing human activity – fundamental economic principles or practices (including mitigating risk).  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a personal user device, a combined network, a remote communication server, a personal device, multiple personal devices, a remote payment server, a payment server, communication server, multiple servers, a computing module, obtained data, credit parameter database, additional data, a graphic two-dimensional code.  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a personal user device, a combined network, a remote communication server, a personal device, multiple personal devices, a remote payment server, a payment server, communication server, multiple servers, a computing module, obtained data, credit parameter database, additional data, a graphic two-dimensional code.
The personal user device, combined network, remote communication server, personal device, multiple personal devices, remote payment server, payment server, communication server, multiple servers, computing module, obtained data, credit parameter database, additional data, graphic two-dimensional code are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a processor) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a personal user device, a combined network, a remote communication server, a personal device, multiple personal devices, a remote payment server, a payment server, communication server, multiple servers, a computing module, obtained data, credit parameter database, additional data, a graphic two-dimensional code automating credit operations using, (ii) entering data about a required credit operation of a first user, said credit operation corresponding to a required amount of monetary funds, a repayment period, and an interest rate, (iii) transferring such data about the required credit operation of the first user to other users through the combined network; (iv) transmitting a signal confirming the credit operation of the first user; (v) to generate signals corresponding to transferring the required monetary funds of the first user, (vi) for each user, an initial credit parameter is formed for the first time, which is then entered; (vii) additional data are obtained comprising relevant information about the specified user; (viii) an adjustment to the initial credit parameter is automatically calculated based on the obtained data, which is then entered; (ix) the first user's current credit parameter is transferred along with the specified data concerning the required credit operation of the first user during a step of data transmission of other users; (x) depending on the parameters of the required credit operation, a minimum value of the first user's credit parameter necessary for completing the requested credit operation is automatically calculated; (xi) if the first user's credit parameter exceeds the calculated minimum value of the credit parameter, the credit operation is completed automatically, otherwise - no, wherein for each user a user's credit passport is created which is entered, and which is automatically updated depending on the obtained data relative to the user's actions and operations, and wherein the current credit parameter of the first user is transmitted in the form of the user's credit passport, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a processor).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-5 merely further explains the abstract idea.  
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-5 are ineligible.

Claim Rejections - 35 USC § 103
The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore, the Rejection(s) are moot.

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101
Nothing in the amendments to claim 1 precludes the steps
from being directed to methods of organizing human activity – fundamental economic principles or practices (including mitigating risk), but for the recitation of generic computers. The new limitations capture information, which is insignificant extra solution activity that is well understood routine and conventional. If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.

Response Remarks On Claim Rejections – 35 USC 103

The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore, the Rejection(s) are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694